DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 2, and 5-20 remain pending.
(b) Claims 3 and 4 are canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 07/07/2022 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 05/17/2022. The Applicant’s claims 1, 2, and 5-20 remain pending. The Applicant amends claims 9 and 12. 

Response to Arguments
The Applicant’s arguments with respect to the claims 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 9 of the Arguments/Remarks, the Applicant asserts Bjorkman does not teach or suggest “wherein using the autonomous steering system to recognize that the steering interface is being manipulated in a particular, predetermined manner comprises using the autonomous steering system to detect that the steering interface is being held between a first tolerance and a second tolerance for a predetermined amount of time,” as recited in the amended claim 1.
The Examiner respectfully disagrees. Bjorkman teaches or suggests a vehicle system which detects the steering interface between a range of tolerances (e.g., steering angle, wheel angle, torque, etc.) (Bjorkman, Paragraphs 0020-0022). For example, the vehicle will hold the steering within a range of tolerances to ensure a total safety margin (Bjorkman, Paragraphs 0020-0022). As a result, the Examiner finds Nagy and Bjorkman teach or suggest “using the autonomous steering system to recognize that the steering interface is being manipulated in a particular, predetermined manner comprises using the autonomous steering system to detect that the steering interface is being held between a first tolerance and a second tolerance for a predetermined amount of time,” as recited in claim 1.
On pages 9 and 10 of the Arguments/Remarks, the Applicant asserts numerous times that independent claim 1 does not recite “a vehicle system which detects the steering interface between a range of tolerances.”
The Examiner agrees that Nagy does not teach the above limitation nor is the above limitation claimed in claim 1. However, the Examiner finds that Bjorkman teaches a vehicle system which detects the steering interface between a range of tolerances (e.g., steering angle, wheel angle, torque, etc.) (Bjorkman, Paragraphs 0020-0022).
As a result, the Examiner finds the combination of Nagy and Bjorkman teach “a vehicle system which detects the steering interface between a range of tolerances.”
On page 10 of the Arguments/Remarks, the Applicant asserts the rejection fails to articulate a suggestion or motivation in the prior art to modify the primary reference Nagy with any particular teaching or Bjorkman.
The Examiner respectfully disagrees. The Examiner provides a motivation for why one of ordinary skill in the art, before the effective filing date of the claimed invention, would find it obvious to combine Nagy with Bjorkman. As the Examiner states, “it would have been obvious because determining a maneuver of a driver through an amount of time ensures the maneuver is correct and the driver is not distracted or fatigued” (Bjorkman, Paragraphs 0001-0002).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. U.S. P.G. Publication 2017/0361853 (hereinafter, Nagy), in view of Bjorkman U.S. P.G. Publication 2004/0054452 (hereinafter, Bjorkman).
Regarding Claim 1, Nagy teaches, a method comprising: 
-providing a vehicle comprising an autonomous steering system and at least one steering interface (an autonomous vehicle including a steering system and steering interface, Nagy, Paragraphs 0014, 0024-0025 and Figure 1); 
-using the autonomous steering system to accept steering input from a driver via at least one of the at least one steering interface (autonomous steering system accepts steering input from the driver via the steering interface (i.e., steering wheel), Nagy, Paragraph 0024); 
-using the autonomous steering system to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver (user provides inputs, which the vehicle interprets as commands to control the autonomous vehicle, Nagy, Paragraphs 0024 and 0026); and, 
-using the autonomous steering system to induce the vehicle to perform the autonomous steering maneuver (vehicle system to perform the autonomous maneuver, Nagy, Paragraphs 0038 and 0026 and Figure 4); wherein using the autonomous steering system to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver comprises using the autonomous steering system to recognize that the steering interface is being manipulated in a particular, predetermined manner (vehicle interprets driver input and providing feedback to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026) …
Nagy does not teach the method to include using the autonomous steering system to recognize that the steering interface is being manipulated in a210026.0005.002 particular, predetermined manner comprises using the autonomous steering system to detect that the steering interface is being held between a first tolerance and a second tolerance for a predetermined amount of time.
Bjorkman teaches a vehicle system which detects the steering interface between a range of tolerances (e.g., steering angle, wheel angle, torque, etc.) (Bjorkman, Paragraphs 0020-0022).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nagy to include using the autonomous steering system to recognize that the steering interface is being manipulated in a particular, predetermined manner comprises using the autonomous steering system to detect that the steering interface is being held between a first tolerance and a second tolerance for a predetermined amount of time, as taught by Bjorkman.
It would have been obvious because determining a maneuver of a driver through an amount of time ensures the maneuver is correct and the driver is not distracted or fatigued (Bjorkman, Paragraphs 0001-0002). 
Regarding Claim 2, Nagy teaches the method of claim 1 wherein at least one of the at least one steering interface is a steering wheel (steering interface is a steering wheel, Nagy, Paragraph 0024).
Regarding Claim 5, Nagy, as modified, teaches the method of claim 1 wherein the steering interface is a steering wheel (steering interface is a steering wheel, Nagy, Paragraph 0024) …
	Nagy does not teach the method to include the first tolerance is a first steering wheel angle tolerance and the second tolerance is a second steering wheel angle tolerance.
Bjorkman teaches a vehicle system wherein the first tolerance and the second tolerance are a steering wheel angle tolerance (Bjorkman, Paragraphs 0020-0022 and 0070 and Figure 5). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nagy to include the first tolerance is a first steering wheel angle tolerance and the second tolerance is a second steering wheel angle tolerance as taught by Bjorkman.
It would have been obvious because determining a maneuver via a wheel angle over an amount of time ensures the maneuver is correct and the driver is not distracted or fatigued (Bjorkman, Paragraphs 0001-0002). 
Regarding Claim 6, Nagy teaches the method of claim 1.
	Nagy does not teach the method to include using the autonomous steering system to recognize that the steering interface is being manipulated in a particular, predetermined manner comprises using the autonomous steering system to detect that the steering interface is being manipulated with a certain intensity.
	Bjorkman teaches a vehicle system which detects the steering interface indicating a desired maneuver based on a certain intensity (e.g., torque on the steering wheel) (Bjorkman, Paragraphs 0020-0022).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nagy to include using the autonomous steering system to recognize that the steering interface is being manipulated in a particular, predetermined manner comprises using the autonomous steering system to detect that the steering interface is being manipulated with a certain intensity as taught by Bjorkman.
It would have been obvious because determining a maneuver via a torque over ensures the maneuver is correct and the driver is not distracted or fatigued (Bjorkman, Paragraphs 0001-0002). 
Regarding Claim 7, Nagy, as modified, teaches the method of claim 6.
	Nagy does not teach the method to include using the autonomous steering system to detect that the steering interface is being manipulated with a certain intensity comprises using the autonomous steering system to detect a particular torque being applied to the steering interface.
	Bjorkman teaches a vehicle system which detects the steering interface indicating a desired maneuver based on a certain torque (e.g., torque on the steering wheel) (Bjorkman, Paragraphs 0020-0022).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nagy to include using the autonomous steering system to detect that the steering interface is being manipulated with a certain intensity comprises using the autonomous steering system to detect a particular torque being applied to the steering interface as taught by Bjorkman.
It would have been obvious because determining a maneuver via a torque over ensures the maneuver is correct and the driver is not distracted or fatigued (Bjorkman, Paragraphs 0001-0002). 
Regarding Claim 8, Nagy, as modified, teaches the method of claim 6.
	Nagy does not teach the method to include using the autonomous steering system to detect that the steering interface is being manipulated with a certain intensity comprises using the autonomous steering system to detect a that the steering interface is being manipulated at a particular rate of change.
	Bjorkman teaches a plurality of sensors wherein the sensor can determine change in measurement over time (e.g., change in steering angle wheel over time) (Bjorkman, Paragraphs 0020-0022). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nagy to include using the autonomous steering system to detect that the steering interface is being manipulated with a certain intensity comprises using the autonomous steering system to detect a that the steering interface is being manipulated at a particular rate of change as taught by Bjokrman.
It would have been obvious because determining a maneuver via a wheel angle over an amount of time ensures the maneuver is correct and the driver is not distracted or fatigued (Bjorkman, Paragraphs 0001-0002). 

Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy et al. U.S. P.G. Publication 2017/0361853 (hereinafter, Nagy), in further view of Gazit U.S. P.G. Publication 2013/0002416 (hereinafter, Gazit).
Regarding Claim 9, Nagy, as modified, teaches a method comprising: 
-providing a vehicle comprising an autonomous steering system and at least one steering interface (an autonomous vehicle including a steering system and steering interface, Nagy, Paragraphs 0014, 0024-0025 and Figure 1); 
-using the autonomous steering system to accept steering input from a driver via at least one of the at least one steering interface (autonomous steering system accepts steering input from the driver via the steering interface (i.e., steering wheel), Nagy, Paragraph 0024); 
-using the autonomous steering system to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver; and, 
-using the autonomous steering system to induce the vehicle to perform the autonomous steering maneuver (user provides inputs, which the vehicle interprets as commands to control the autonomous vehicle, Nagy, Paragraphs 0024 and 0026); further comprising delivering feedback to the driver after the autonomous steering system has interpreted the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver (vehicle interprets driver input and providing feedback to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026).
	Nagy does not teach the method to include the vehicle comprises a steer-by-wire system including the steering interface and wherein turning of the steering wheel does not directly translate to a fixed- steering-ratio turning of road wheels of the vehicle.
	Gazit teaches a vehicle system, wherein the system comprises of a steer-by-wire system (Gazit, Paragraphs 0049-0050 and Figure 6). Moreover, Gazit teaches the use of the steering wheel not to specifically control the vehicle (i.e., directly translate to a fixed-steering-ratio), but rather indicate a desired maneuver for the vehicle (Gazit, Paragraph 0031 and Figure 4). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Nagy to include the vehicle comprises a steer-by-wire system including the steering interface and wherein turning of the steering wheel does not directly translate to a fixed- steering-ratio turning of road wheels of the vehicle, as taught by Gazit.
	It would have been obvious because allowing the driver to indicate a desired maneuver for the autonomous vehicle allows for the autonomous to stay engaged and not have the driver take full control of the vehicle (Gazit, Paragraph 0031 and the Background).
Regarding Claim 10, Nagy teaches the method of claim 9 wherein delivering feedback to the driver after the autonomous steering system is used to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver comprises delivering haptic feedback (providing feedback (e.g., haptic) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026).
Regarding Claim 11, Nagy teaches the method of claim 10 wherein delivering haptic feedback comprises vibrating at least one of the at least one steering interface (providing feedback (e.g., vibration) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026).
Regarding Claim 12, Nagy teaches the method of claim 10 wherein delivering haptic feedback comprises inducing torque resistance feedback in at least one of the at least steering interface as a means of signaling to the driver intuitively that the steering interface can be released by the driver because the present driver input has been received by the autonomous steering system. (providing feedback (e.g., vibration, which is a type of torque on the steering interface) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026).
Regarding Claim 13, Nagy teaches the method of claim 9 wherein delivering feedback to the driver after the autonomous steering system is used to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver comprises delivering audio feedback (providing feedback (e.g., audio) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026).
Regarding Claim 14, Nagy teaches the method of claim 9 wherein delivering feedback to the driver after the autonomous steering system is used to interpret the driver input as a 230026.0005.002request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver comprises delivering visual feedback (providing feedback (e.g., visual feedback such as display of maneuver) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0026).
Regarding Claim 15, Nagy teaches the method of claim 14 wherein the visual feedback comprises illuminating a heads-up light (providing feedback (e.g., visual feedback such as display of maneuver with heads up display) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0027 and Figure 2A).
Regarding Claim 16, Nagy teaches the method of claim 14 wherein the visual feedback comprises updating a display (providing feedback (e.g., visual feedback such as display which is updated) to the driver to indicate a maneuver that may have been requested by the driver, Nagy, Paragraphs 0024-0027 and Figure 2A).
Regarding Claim 17, Nagy teaches the method of claim 1 wherein at least one of the at least one steering interface is a button dedicated to a particular steering maneuver; and, wherein using the autonomous steering system to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver comprises using the autonomous steering system to recognize that a steering maneuver request has been requested via a pressing of the button dedicated to the particular steering maneuver (button pressed by driver may indicate a desired maneuver of the vehicle and/or confirm a desired maneuver of the vehicle, Nagy, Paragraphs 0024-0030).
Regarding Claim 18, Nagy teaches the method of claim 17 wherein the button dedicated to the particular steering maneuver is digitally displayed on a surface (button is digitally displayed on a surface such as a display, Nagy, Paragraph 0030).
Regarding Claim 19, Nagy teaches the method of claim 1 wherein at least one of the at least one steering interface is an interface for accepting and interpreting voice commands; and,240026.0005.002 wherein using the autonomous steering system to interpret the driver input as a request by the driver for the autonomous steering system to perform a particular autonomous steering maneuver comprises utilizing the interface for accepting and interpreting voice commands to accept and interpret a vocal steering maneuver request by the driver (voice command (i.e., voice recognition) by driver may indicate a desired maneuver of the vehicle and/or confirm a desired maneuver of the vehicle, Nagy, Paragraphs 0024-0030).
Regarding Claim 20, Nagy teaches the method of claim 19 wherein the interface for accepting and interpreting voice commands comprises a microphone (voice recognition indicates a microphone in the vehicle, Nagy, Paragraph 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667